DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation – Formal Matters
1.  A double patenting rejection is NOT put forth.

2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112.  Written support is found and the claims particularly point out the inventive concept(s).

3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).
     -  Claim 1 requires Non-Transitory memory, which is statutory.

4.  The claims are broadly written and broad prior art has been applied.

Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-5, 7-13 and 16) in the reply filed on 11-17-2022 is acknowledged (claims 6 and 14-14 were canceled).
Note that the examiner identified new claim 21 as being a separate/distinct invention as well and discussed this with applicant’s attorney.
Claim 21 has been removed from prosecution (i.e. is also non-elected without traverse) – see attached interview summary.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7, 9 and 11-13 rejected under 35 U.S.C. 102a(1) as being anticipated by Croak et al. US 2006/0215543.
As per claim 1, Croak et al. US 2006/0215543 teaches a telephony protocol system comprising: 
one or more processors AND a non-transitory memory that is communicatively coupled to the one or more processors AND comprises machine readable instructions that cause the telephony protocol system to perform at least the following when executed by the one or more processors (See figures 1-4 showing the network components and pseudo-code that is executed on the processor(s)): 
receive, from a first user mobile device that is on a packet switched network and associated with a first user account, a call request to complete a call to a second user telephony device (Figure 1 shows an overall network that supports multiple connection technologies, to include packet switching AND figure 2 shows an Originating Endpoint Device(s) #202 and Destination Endpoint Device(s) #216/#218) with a call request that can be initiated to complete a call between Originating/First Device and Endpoint/Second device); 
[0002] Embodiments of the present invention generally relate to telecommunications systems and, more particularly, to a method and apparatus for re-routing calls in a packet network during failures is described.
[From Para #20]  “…The originating endpoint devices 202 and the terminating endpoint devices 208 may comprise any of the customer endpoint devices described above (e.g., TDM devices, IP devices, etc.). The access networks 204 and 214 may comprise any of the access networks described above (e.g., PSTN, DSL/Cable, LAN, etc)…”
automatically modify, when a network exception occurs that causes to prevent a completion of the call to the second user telephony device via a particular signaling switch, header data of the call request to identify an alternate signaling switch, so to generate a modified call request comprising a modified header data (Figure 3 teaches that if the call cannot be connected (#302), then a failure is detected (#304) and the system identifies an Alternative Endpoint Address from an Alternative Routing Plan registered with the network (#308) to then Route Call To Alternative Endpoint Addresses (#310), which reads on the claim since an exception occurs and the “call data packets” will be modified to re-route to an alternative switch/network/port) ; and 
transmit the modified call request, via the packet switched network, to the alternate signaling switch based on the modified header data (Figure 3 teaches that the call can be re-routed to an alternate endpoint which can inherently require a different network (i.e. IP Address), hence it modified call request is transmitted via the packet switched network to same/alternate signaling switch based on the new/modified header to identify the alternative endpoint device).  
NOTE: Croak’s Fig. 2 has been adapted to show re-routing of a call to/through a possible second network which requires modifying the header of the original call packets.   For Example:  A digital/packet-based call is placed to a device on network 120.x.x.x (perhaps to a device 120.x.x.20), it fails to complete and is re-directed to a second network which requires a modified header for any/all packets sent there (call is re-routed to network 130.x.x.x, to device 130.x.x.30):

    PNG
    media_image1.png
    450
    800
    media_image1.png
    Greyscale

As per claims 3 and 11, Croak teaches claim 1/9, further comprising machine readable instructions that cause the system to perform at least the following when executed by the one or more processors: 
transmit instructions to redirect the call back to the first user mobile device (This limitation can be broadly interpreted to have multiple meanings, e.g. the call is not picked up and after many rings AND THEN the caller hears a “different ring tone” which indicates that the caller did not pick up (which is known in the art) OR that the call is redirected back to the first user such that the network re-directs the call (per Croak) to a second network/alternative device).   NOTE that the claim does NOT stipulate that the first user does anything, merely that “somehow” there is a rediction of the call back to the first user mobile device (which can be interpreted as the network that was supporting the call connection and NOT the actual user’s device/phone).
Croak teaches that the call is “redirected back to the first user mobile device” since the call is then re-routed to a second network/alternative endpoint device, which reads on the limitation since it can be interpreted that the call redirection would be asking the user of the first device if they wish to try another, alternative device to call.
With further regard to claim 11, i.e. “..transmitting the modified call request from the first user mobile device on the packet switched network to the alternate signaling switch”, see previous/above where Croak teaches a modified call request from first user is sent to alternate signaling switch and to the second network.  


As per claims 4 and 12, Croak teaches claim 1/9, wherein the machine readable instructions further cause the system to perform at least the following when executed by the one or more processors: 
automatically disconnect the call from the first user mobile device by the alternate signaling switch (Croak’s entire focus is to connect a caller to a called party and NOT let the call be disconnected/dropped if/when the called party is not near the called phone.  Hence Croak provides the ability for a person to provide multiple devices and contact numbers so that each can be attempted if the user is not near the first/primary device.  That said, if Croak’s invention is not “used/engaged”, then the call would inherently be disconnected if/when the caller does not pick up after many rings, either by the first network OR the alternate/second network)..  


As per claims 5 and 13, Croak teaches claim 1/9, wherein the machine readable instructions further cause the system to perform at least the following when executed by the one or more processors: 
play a ring-back-tone to the first user mobile device by the alternate signaling switch (Croak teaches that he will attempt to connect to the called party at their primary/dialed phone number AND at an alternate phone number, each will inherently have a ring-tone provided as is well known.   This is the sound a caller hears in their phone/earpiece which indicates the called party’s phone is ringing).  
	Generic definition of a “ring-back tone”:   A Ringback Tone is that ringing sound you hear when you try to call someone. Your carrier network provides this sound to your callers when they are trying to connect to you.


As per claim 7, Croak teaches claim 1, wherein the machine readable instructions further cause the system to perform at least the following when executed by the one or more processors: 
automatically modify a telephony address to generate the modified call request by modifying address signals associated with the telephony address (Croak teaches that he identifies and re-routes a call from a first network to a second network, which as explained previously, will require the called address (e.g. telephone number, IP Address, etc.) to be modified into an alternative/modified address to “ring” Croak’s alternative endpoint address,
deliver the call signal from the alternate signaling switch by reverting the modified address signals to the call (Croak teaches re-routing the call to an alternative network/address which will then inherently be “rung” to alert the called party that they are being called). 

As per claim 9, this claim is rejected in its entirety as based on the rejeciton of claim 1.  Furthermore, Croak teaches a method comprising the steps outline in the claim (See figures 1-2 showing the system/components and figure 3 showing the method steps). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Croak et al. US 2006/0215543 and further in view of Hanson US 6,029,062.
As per claims 2 and 10, Croak teaches claim 1/9, wherein the network exception occurs when
wherein the network exception prevents completion of the call to the second user telephony device (Croak teaches that a call can be prevented from completing to a called/second user if they are not available, Figure 3, #302, #304, #306)); and
via the modified call request the first user mobile device is permitted to transmit the call request to complete the call (Croak teaches that if the call via the first packet network fails to complete, then an alternative device/network can be determined and the call is re-routed to that alternative device/network and the call is completed, Figure 3, #308, #310) AND/OR servicing a call setup request by the alternate signaling switch (See Croak, previous/above and Examiner’s figure, which teach that the call can be completed via call setup request to an alternate network/switch) [Claim 10 limitation]
but is silent on  
at least one of: 
the first user account associated with the first user mobile device undergoes a credit verification by a network element, and the network element fails to respond to the credit verification OR responds with a negative verification; 
or 
the first user account fails an authorization upon device registration of the first user mobile device, upon connection or attachment to the packet switched network, 
or combinations thereof.
With regard to “…the first user account associated with the first user mobile device undergoes a credit verification by a network element, and the network element fails to respond to the credit verification OR responds with a negative verification…”, at least Hanson US 6,029,062 teaches that a call will can require a credit verification (Figure 3, #128 and/or Figure 6, #314/#316) and it can result in a negative verification which prevents the call from being completed, which reads on the limiations above:
A call may be denied based on the credit card being invalid or that a detection of possible fraud, as shown in block 314.  A voice announcement may alert the caller that the credit card call is denied, as shown in block 316, and the processing ends in block 318. If the credit card number is valid and no fraudulent use is detected, then the call is released back to cellular switch 24 for line termination in block 326, and the call is monitored for completion in block 328.    (C8, L39-44)
(18) Upon receiving a call, a database lookup of database 116 is performed to locate the data related to the prepay wireless customer, such as the account balance, as shown in block 204. Call processor 106 then determines the rate per minute the present call is to be charged, which is dependent on whether the call is local or long distance, or the access and air time fees and applicable taxes, etc. From the rate per minute, the amount of time available for the call is computed based on the amount of funds available in the customer's account, as shown in block 206. This computed amount, in number of minutes, for example, is the maximum allowable call duration. If the time is zero, as determined in block 208, then a voice announcement is played by call processor 106 to inform the customer, and the call is disconnected, as shown in blocks 210 and 212. The process then terminates 214.  (C6, L13-27)
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Croak, such that the first user account associated with the first user mobile device undergoes a credit verification by a network element, and the network element fails to respond to the credit verification OR responds with a negative verification, to provide the ability to verify that the calling party has enough credit/balance to make phone calls (which is how the service provider makes income).



Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Croak et al. US 2006/0215543 and further in view of Jonas et al. US 2019/035936 and KR20020022534.
As per claims 8 and 16, Croak teaches claim 1, but is silent on 
wherein the first user account is associated with a balance-independent subscriber identification module (SIM) card disposed in the first user mobile device such that the first user mobile device is configured to complete the call via the balance-independent SIM card independent of balance, and wherein the machine readable instructions further cause the system to perform at least the following when executed by the one or more processors: 
receive a payment in the first user account; and 
modify the balance-independent SIM card into a balance-dependent SIM card having a positive balance sufficient to complete the call.  
	The examiner notes that changing from a balance-dependent SIM to a balance-independent SIM can occur for several possibilities, one at least being the user’s monthly contract expired and said user needs to convert to a “pay as you go” contract (thusly he’ll need to add to (or replenish) his account balance, i.e. buy more minutes).
	Examiner’s Interpretation of the claim:  It appears that the applicant’s claim puts forth a call is prevented from completing and then the user adds money to his “pay as you go” SIM to allow the call to complete.
With regard to “…wherein the first user account is associated with a balance-dependent subscriber identification module (SIM) card disposed in the first user mobile device such that the first user mobile device is configured to complete the call via the balance-dependent SIM card independent of balance, and wherein the machine readable instructions further cause the system to perform at least the following when executed by the one or more processors:
receive a payment in the first user account; and 
modify a balance-dependent SIM card having a positive balance sufficient to complete the call.…”, at least Jonas et al. US 2019/035936 teaches that there exists two accounts for a wireless user, e.g. monthly and “pay as you go” where a user on the “pay as you go” contract needs to add/replenish their account balance when it gets low (to add call minutes or texting).    Thusly, one skilled sees that a balance-dependent SIM (i.e. pay as you go) can be used to make a call AND the user can replenish their balance of “call minutes” by adding money to the SIM/account: 
 	[0004] Some known cellular providers also provide a pay-as-you-go service where the user is not charged a (e.g., monthly) subscription, but the customer pays as the units are used (typically at a higher per-unit cost than would be available through a subscription). This billing method is often used by customers with smaller unit needs, and such services may either be pre-paid (often with the ability to “top-up” or add more units) or post-paid (where the customer gets a bill for the usage at the end of the billing period). However, using the pay-as-you-go service, there has been no way to control costs when usage is higher than an expected maximum. This causes a customer to either have to buy additional units to continue communicating (in a pre-paid environment) or risk having a large bill (in a post-paid environment).
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify Croak, such that wherein the first user account is associated with a balance-dependent subscriber identification module (SIM) card disposed in the first user mobile device such that the first user mobile device is configured to complete the call via the balance-dependent SIM card independent of balance, and wherein the machine readable instructions further cause the system to perform at least the following when executed by the one or more processors AND receive a payment in the first user account AND modify a balance-dependent SIM card having a positive balance sufficient to complete the call, to provide the ability to use a balance-dependent SIM and replenish it’s “pay as you go” account balance if/when the account runs low or drops to zero (so that calls can always be completed).
	With regard to a “…wherein the first user account is associated with a balance-independent subscriber identification module (SIM) card disposed in the first user mobile device such that the first user mobile device is configured to complete the call via the balance-independent SIM card independent of balance, AND 
modify the balance-independent SIM card into a balance-dependent SIM card having a positive balance sufficient to complete the call…”, the examiner interprets that these limitations can be interpreted as a user who has changed from a monthly contract into a “pay as you go” contract, i.e. they had a balance-independent SIM where they paid one fee each month.   If they let this lapse OR want to discontinue that type of payment contract (and change to a “pay as you go” contract), then it is possible that their monthly contract expires and then they try to make a call – which will require them to change to a pay as you go contract and then add/replenish the account with money (call minutes).
KR20020022534 teaches a method that allows a user to change from a pre-paid/monthly billing contract to a different billing contract (such as at least a post-poast contract, etc.).  As seen below in the Purpose and Contitution, the purpose is to allow the user to easily change from one type of contract to another whereby the user notifies the service provide and then the pre-paid contract is stopped and the post-paid contract is begun.    One skilled could easily change the post-paid contract to a “pay as you go” contract as per at least Jonas above to arrive at the a SIM independent device that is modified into a pay as you go device (Balance dependent SIM), which reads on the claim limitations:
PURPOSE: To ease the burden of a user at the subscription by easily changing a pre-paid contract to a post-paid contract, and to reduce the arrears of a communication fee without limiting the type of devices when making a pre-paid contract. 
CONSTITUTION: A provider generates provisional edition customer information based on the user's subscription application (S101), and registers it in a data base 55 (S102), and registers it in a pre-paid management system. The pre-paid management system sets a network for pre-paid sue for the customer (S103). Thus, the user can use a service under the pre-paid contract. Afterwards, when the user is identified, official edition customer information is registered in a data base 51 (S108), and any service under the pre-paid contract is stopped, and a service under a post-paid contract is started. Also, when the arrears of a communication fee is generated under the post-paid contract, the post-paid contract is automatically changed to the pre-paid contract.   (Abstract)

It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the first user account is associated with a balance-independent subscriber identification module (SIM) card disposed in the first user mobile device such that the first user mobile device is configured to complete the call via the balance-independent SIM card independent of balance, AND modify the balance-independent SIM card into a balance-dependent SIM card having a positive balance sufficient to complete the call, to provide the ability to convert from one type of contract (e.g. balance-independent SIM) to another type of contract (balance-dependent SIM) and then replenish the call minutes after changing to the balance-dependent SIM (especially if/when the user cancel’s the balance-independent SIM and cannot make any calls).
	




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414